EXHIBIT 2
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 T.K., THROUGH HER MOTHER SHERRI
 LESHORE, and A.S., THROUGH HER
 MOTHER, LAURA LOPEZ, individually and
 on behalf of all others similarly situated,

                Plaintiffs,                                  Case No. 1:19-cv-07915

        v.                                                   Hon. John Robert Blakey

 BYTEDANCE TECHNOLOGY CO., LTD.,
 MUSICAL.LY INC., MUSICAL.LY THE
 CAYMAN ISLANDS CORPORATION, and
 TIKTOK INC.,

                Defendants.



                      DECLARATION OF STEVEN WEISBROT, ESQ.

       I, Steven Weisbrot, Esq., declare under penalty of perjury as follows:

1.     I am a partner at the class action notice and settlement administration firm, Angeion Group

LLC (“Angeion”), the Settlement Administrator retained in this matter. I am fully familiar with

the facts contained herein based upon my personal knowledge.

2.     My credentials were previously reported to this Court in my prior declaration that was filed

with Plaintiffs’ Unopposed Motion and Memorandum in Support for Preliminary Approval of

Class Action Settlement (Dkt. No. 5-1) (the “Original Declaration”).

3.     The purpose of this declaration is to provide the Court with a summary of the work

performed related to the Notice Plan outlined in my Original Declaration.
                                   Class Action Fairness Act Notice

4.     On December 16, 2019, pursuant to 28 U.S.C. §1715, Angeion, on behalf of the Defendant,

caused notice of this settlement and related materials (“CAFA Notice”) to be sent to the Attorneys

General of all U.S. states and territories, as well as the Attorney General of the United States. A

copy of the CAFA Notice is attached hereto as Exhibit A.

                                          Media Notice

5.     Beginning on January 17, 2020, and continuing through February 13, 2020, Angeion

implemented a comprehensive media notice program that was designed to deliver an approximate

70.00% reach with an average frequency of 3.00 times by serving approximately 12,747,000

digital banner ad impressions. It is important to note that the 70.00% reach the notice program was

designed to deliver did not include the informational website or toll-free hotline (discussed in

greater detail below), which are not calculable in reach percentage but nonetheless aid in informing

Class Members of their rights and options under the Settlement. Copies of the internet banner ad

notices utilized in this campaign are attached hereto as Exhibit B.

6.     The internet banner ad notice campaign resulted in serving 13,118,198 impressions, which

was 371,198 more impressions than the notice program was designed to deliver. The additional

impressions served resulted in an approximate 72% reach with an average frequency of 3.00 times

each. This resulting reach percentage exceeded the approximate 70% reach described above.

                                       Response Mechanisms

7.     On January 17, 2020, Angeion established the following website devoted to this

Settlement: www.MusicallyClassActionSettlement.com. The Settlement Website provides general

information about the Settlement, Court documents, a downloadable Long Form Notice and Claim
Form, and important dates and deadlines pertinent to this Settlement. Copies of the Long Form

Notice and Claim Form available on the Settlement Website are attached hereto as Exhibits C and

D, respectively. The Settlement Website allows Class Members to submit their claims online, or

to download a copy of the Claim Form.

8.      As of May 6, 2020, the Settlement Website has had 145,777 unique visitors and 275,561

page views.

9.      On January 17, 2020, Angeion established the following toll-free hotline dedicated to this

Settlement: (833) 934-1184. The toll-free number utilizes an interactive voice response (“IVR”)

system to provide Settlement Class Members with responses to frequently asked questions and

inform Settlement Class Members of important dates and deadlines pertaining to the Settlement,

and advised that a copy of the Long Form Notice and Claim form was available on the Settlement

Website, along with other documents related to this Settlement. The toll-free hotline is accessible

24 hours a day, 7 days a week.

10.     As of May 6, 2020, the toll-free hotline has received 71 calls, totaling 222 minutes of call

time.

                                    Claim Form Submissions

11.     The deadline for Settlement Class Members to submit a Claim Form was April 16, 2020.

As of May 6, 2020, Angeion has received 104,612 Claim Forms submissions. Angeion will

continue to report the number and breakdown of Claim Form submissions to the Parties as it

progresses through its final review, including de-duplication and fraud analysis audits. Given

Claim Forms Angeion has currently determined are duplicate claims and/or fraudulent Claim

Forms, Angeion estimates 90,953 claims will be approved for payment.
                            Requests for Exclusion and Objections

12.    The deadline for Settlement Class Members to request exclusion from the Settlement was

March 17, 2020. Angeion has received 6 requests for exclusion from the Settlement. Copies of the

exclusion requests are attached hereto as Exhibit E.

13.    The deadline for Settlement Class Members to object to Settlement was March 17, 2020.

Angeion has not received any objections to the Settlement.

                  Administration Costs and Allocation of Settlement Fund

14.    Angeion estimates that its’ total administration costs will be approximately $268,000.

15.    If the settlement is approved, and assuming a Fee Award payment of $363,000, Incentive

Award payment of $5,000, and Administration Costs payment of $268,000 are paid from the

Settlement Fund, $464,000 will be allocated for payment to approved claims. Given these

assumptions, Angeion calculates that the average payment amount for approved claims will be

$7.05 per household.

                                          Conclusion

16.    It is my opinion that the Notice Plan described herein has met the requirements of Rule 23

of the Federal Rules of Civil Procedure and due process requirements as the best notice that is

practicable under the circumstances, incorporating contemporary media and best practices to alert

and engage the participation of Class Members in the instant Settlement.
       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge.

Dated: May 11, 2020



                                                            ______________________________
                                                            STEVEN WEISBROT
Exhibit A
                                                                 1650 Arch Street, Suite 2210
                                                                 Philadelphia, PA 19103
                                                                 (p) 215-563-4116
                                                                 (f) 215-563-8839
                                                                 www.angeiongroup.com


                                                                 December 13, 2019

VIA USPS PRIORITY MAIL

United States Attorney General &
Appropriate Officials


Re: Notice of Class Action Settlement
T.K. Through Her Mother Sherri Leshore et al. v. Bytedance Technology Co., Ltd., et al.

Dear Counsel or Official:

        Angeion Group, an independent claims administrator, on behalf of the defendant in the below-described
action, hereby provides your office with this notice under the provisions of the Class Action Fairness Act
(“CAFA”), 28 U.S.C. § 1715, to advise you of the following proposed class action settlement:

       Case Name: T.K., through her Mother, Sherri Leshore, and A.S., through her Mother, Laura Lopez, v.
Bytedance Technology Co., Ltd., Musical.ly Inc., The Caymen Islands Corporation, and Tiktoc Inc.
       Index Number: 1:19-cv-07915
       Jurisdiction: United States District Court, Northern District of Illinois, Eastern Division
       Date Settlement Filed with Court: December 5, 2019

        In accordance with the requirements of 28 U.S.C. § 1715, please find copies of the following documents
associated with this action on the enclosed CD-ROM:

1. 28 U.S.C. § 1715(b)(1)-Complaint: Class Action Complaint filed with the Court on December 3, 2019.

2. 28 U.S.C. § 1715(b)(2)-Notice of Any Scheduled Judicial Hearings: There are no judicial hearings currently
   scheduled.

3. 28 U.S.C. § 1715(b)(3)-Notification to Class Members: The Notice of Class Action Settlement, filed with the
   Court on December 5, 2019.

4. 28 U.S.C. § 1715(b)(4)-Class Action Settlement Agreement: Settlement Agreement and Release, filed with
   the Court on December 5, 2019. The following, filed with the Court on December 5, 2019, is also included
   on the enclosed CD-ROM: Plaintiff’s Unopposed Motion and Memorandum in Support for Preliminary
   Approval of Class Action Settlement; Declaration of Gary M. Klinger in Support of Plaintiffs’ Unopposed
   Motion for Preliminary Approval of Class Action Settlement; Declaration of Gary E. Mason in Support of
   Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action Settlement.
5. 28 U.S.C. § 1715(b)(5)-Any Settlement or Other Agreements: Other than the Settlement Agreement, no
   other settlements or other agreements have been contemporaneously made between the Parties.

6. 28 U.S.C. § 1715(b)(6)-Final Judgment: The Court has not issued a Final Judgment or notice of dismissal as
   of the date of this CAFA Notice.

7. 28 U.S.C. § 1715(b)(7)(B)-Estimate of Class Members: The Settlement Class contains approximately 6
   million Class Members located in all 50 States. The estimated proportional share of the Settlement benefits
   is not available at this time.

8. 28 U.S.C. §1715(b)(8)-Judicial Opinions Related to the Settlement: The Court has not issued a judicial
   opinion related to the Settlement at this time.

         If you have questions or concerns about this notice, the proposed settlement, or the enclosed materials,
or if you did not receive any of the above-listed materials, please contact this office.

                                                                 Sincerely,

                                                                 Angeion Group
                                                                 1650 Arch Street, Suite 2210
                                                                 Philadelphia, PA 19103
                                                                 (p) 215-563-4116
                                                                 (f) 215-563-8839
  Enclosures




                                                       2
Exhibit B
Exhibit C
                                 UNITED STATES DISTRICT COURT FOR
                                 THE NORTHERN DISTRICT OF ILLINOIS


    If you or your child used the Musical.ly and/or TikTok
        software application when under the age of 13,
    You May Be Entitled to a Payment from a Class Action
                          Settlement.
    A federal court authorized this Notice. You are not being sued. This is not a solicitation from a lawyer.
        •    Plaintiffs filed a class action complaint alleging that Bytedance Technology Co., Ltd., Musical.ly,
             Inc., Musical.ly the Cayman Islands Corporation, and TikTok Inc., (collectively, the
             “Defendants”), violated federal and state laws by tracking, collecting, and disclosing the
             personally identifiable information and/or viewing data of children under the age of 13 - without
             parental consent - while they were using Defendants’ video social networking platform, i.e.,
             software application (the “App.”). Defendants deny these allegations and other material
             allegations in the operative complaint.
        •    A Settlement1 has been reached in this case and affects the following persons:

                All persons residing in the United States who registered for or used the Musical.ly and/or
                TikTok software application prior to the Effective Date when under the age of 13 and
                their parents and/or legal guardians (the “Settlement Class”).

        •    The Settlement, if approved, would provide $1,100,000 to pay the members of the Settlement Class
             who file valid claims, as well as to pay Plaintiffs’ attorneys’ fees, costs, a service award for the
             named plaintiffs, and the administrative costs of the settlement; it avoids the further cost and risk
             associated with continuing the lawsuits; it pays money to those persons whose rights Plaintiffs
             contend were violated; and it releases Defendants from further liability.
        •    Your legal rights are affected whether you act or don't act. Read this notice carefully.

                       YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
            SUBMIT A              If you are a member of the Settlement Class, you must submit a
            CLAIM FORM            completed Claim Form to receive a payment. If the Court approves the
                                  Settlement and it becomes final and effective, and you remain in the
                                  Settlement Class, you will receive your payment by electronic means.
                                  Deadline: April 16, 2020
            EXCLUDE               You may request to be excluded from the Settlement and, if you do, you
            YOURSELF              will receive no benefits from the Settlement.
                                  Deadline: March 17, 2020
            OBJECT                Write to the Court if you do not like the Settlement.
                                  Deadline: March 17, 2020

1
 Capitalized terms herein have the same meanings as those defined in the Settlement Agreement, a copy
of which may be found online at the Settlement Website below.
                   Questions? Call (833) 934-1184 or visit www.MusicallyClassActionSettlement.com
                                                             1
        GO TO A HEARING Ask to speak in Court about the fairness of the Settlement.


        DO NOTHING                    You will not receive a payment if you fail to timely submit a completed
                                      Claim Form, and you will give up your right to bring your own lawsuit
                                      against Defendants about the Claims in this case.

    •     These rights and options - and the deadlines to exercise them - are explained in this Notice.
    •     The Court in charge of this case still has to decide whether to approve the Settlement. If it
          does, and after any appeals are resolved, benefits will be distributed to those who submit
          qualifying Claim Forms. Please be patient.


                                     WHAT THIS NOTICE CONTAINS

BASIC INFORMATION....................................................................................................................PAGE 4
1. Why is there a Notice?
2. What is this litigation about?
3. Why is this a class action?
4. Why is there a settlement?

WHO IS PART OF THE SETTLEMENT.............................................................................................PAGE 5
5. Who is included in the Settlement?
6. What if I am not sure whether I am included in the Settlement?

THE SETTLEMENT BENEFITS........................................................................................................PAGE 5
7. What does the Settlement provide?
8. How do I file a Claim?
9. When will I receive my payment?

EXCLUDING YOURSELF FROM THE SETTLEMENT.......................................................................PAGE 6
10. How do I get out of the Settlement?
11. If I do not exclude myself, can I sue Defendants for the same thing later?
12. What am I giving up to stay in the Settlement Class?
13. If I exclude myself, can I still get a payment?

THE LAWYERS REPRESENTING YOU............................................................................................PAGE 7
14. Do I have a lawyer in the case?
15. How will the lawyers be paid?

OBJECTING TO THE SETTLEMENT.................................................................................................PAGE 7
16. How do I tell the Court I do not like the Settlement?
17. What is the difference between objecting and asking to be excluded?

THE FINAL APPROVAL HEARING...................................................................................................PAGE 8
18. When and where will the Court decide whether to approve the Settlement?
19. Do I have to attend the hearing?
20. May I speak at the hearing?
                  Questions? Call (833) 934-1184 or visit www.MusicallyClassActionSettlement.com
                                                            2
IF YOU DO NOTHING.......................................................................................................................PAGE 8
22. What happens if I do nothing at all?

GETTING MORE INFORMATION.....................................................................................................PAGE 9
23. How do I get more information?




                  Questions? Call (833) 934-1184 or visit www.MusicallyClassActionSettlement.com
                                                            3
                                      BASIC INFORMATION
  1. Why is there a Notice?

A court authorized this Notice because you have a right to know about a proposed Settlement of the
class action lawsuit known as T.K., et al. v. Bytedance Technology Co., Ltd. et al., No. 1:19-cv-07915
(N.D. Ill.) (the “Action”) and about all of your options before the Court decides whether to give Final
Approval to the Settlement. This Notice explains the lawsuit, the Settlement, and your legal rights.
The United States District Court for the Northern District of Illinois is overseeing this case. The persons
who sued, Plaintiffs T.K. and A.S., minor children, by and through their respective mothers and legal
guardians, Sherri LeShore, and Laura Lopez, are called the “Plaintiffs.” Bytedance Technology Co., Ltd.,
Musical.ly, Inc., Musical.ly the Cayman Islands Corporation, and TikTok Inc., are called the “Defendants.”

  2. What is this litigation about?

The lawsuit alleges that Defendants violated federal and state laws by tracking, collecting, and
disclosing the personally identifiable information and/or viewing data of children under the age of 13
without parental consent while they were using Defendants’ App.
Defendants deny every allegation of wrongdoing, liability, and damages that were or could have been
asserted in the litigation and that the claims in the litigation would be appropriate for class treatment if
the litigation were to proceed through trial.
The Plaintiffs’ Complaint, Settlement Agreement, and other case-related documents are posted on the
Settlement Website, www.MusicallyClassActionSettlement.com. The Settlement resolves the lawsuit.
The Court has not decided who is right.

  3. Why is this a class action?

In a class action, the person called the “Class Representative” (in this case, Plaintiffs) sues on behalf of
herself and other people with similar claims.
All the people who have claims similar to the Plaintiffs’ are Settlement Class Members, except for those
who exclude themselves from the class.

  4. Why is there a settlement?

The Court has not found in favor of either Plaintiffs or Defendants. Instead, both sides have agreed to
a settlement. By agreeing to the Settlement, the parties avoid the costs and uncertainty of a trial, and
if the Settlement is approved by the Court, Settlement Class Claimants will receive the benefits
described in this Notice. Defendants deny all legal claims in this case. Plaintiffs and their lawyers think
the proposed Settlement is best for everyone who is affected.




              Questions? Call (833) 934-1184 or visit www.MusicallyClassActionSettlement.com
                                                        4
                           WHO IS PART OF THE SETTLEMENT
  5. Who is included in the Settlement?
The Settlement Class includes the following persons:

   All persons residing in the United States who registered for or used the Musical.ly and/or TikTok
   software application prior to the Effective Date when under the age of 13 and their parents
   and/or legal guardians.

If you did not register for or use the App when under the age of 13 and are not the parent or legal
guardian of a child who registered for or used the App when under the age of 13, you are not a part of
the Settlement Class and may not submit a claim to receive benefits under the Settlement. Also excluded
from the Settlement Class are: i) TikTok, its parent, subsidiaries, successors, affiliates, officers, and
directors; (ii) the judge(s) to whom the Civil Actions are assigned and any member of the judges’ or
judges’ immediate family; (iii) persons who have settled with and released TikTok from individual
claims substantially similar to those alleged in the Civil Actions; and (iv) persons who submit a valid
and timely Request for Exclusion.
  6. What if I am not sure whether I am included in the Settlement?

If you are not sure whether you are in the Settlement Class or have any other questions about the
Settlement, visit the Settlement Website at www.MusicallyClassActionSettlement.com or call the toll-
free number, (833) 934-1184. You also may send questions to the Settlement Administrator at
info@MusicallyClassActionSettlement.com.


                                THE SETTLEMENT BENEFITS
  7. What does the Settlement provide?

To fully settle and release claims of the Settlement Class Members, Defendants have agreed to make
payments to the Settlement Class Members and pay for notice and administration costs of the
Settlement, attorneys’ fees and expenses incurred by counsel for the Settlement Class, and service
awards for Plaintiffs (the “Settlement Fund”). Each Settlement Class member who timely files with the
Settlement Administrator a valid Claim Form will receive a settlement payment of a pro rata share of
the Settlement Fund.

  8. How do I file a Claim?

If you qualify for a payment, you must complete and submit a valid Claim Form. You may download a
Claim Form at the Settlement Website, www.MusicallyClassActionSettlement.com or request a Claim
Form by calling the Settlement Administrator at the toll-free number below. To be valid, a Claim Form
must be completed fully and accurately, signed under penalty of perjury, and timely submitted.
You may submit a Claim Form by U.S. mail or file a Claim Form online. If you send in a Claim Form
by U.S. mail, it must be postmarked by Thursday, April 16, 2020. If you file a Claim Form online,
then you must do so by 11:59 p.m. EST on Thursday, April 16, 2020.




              Questions? Call (833) 934-1184 or visit www.MusicallyClassActionSettlement.com
                                                        5
No matter which method you choose to file your Claim Form, please read the Claim Form carefully and
provide all the information required. Only one Claim Form may be submitted per Settlement Class
Member.

  9. When will I receive my payment?

Payments to Settlement Class Members will be made only after the Court grants Final Approval to the
Settlement and after any appeals are resolved (see “Final Approval Hearing” below). If there are appeals,
resolving them can take time. Please be patient.


                  EXCLUDING YOURSELF FROM THE SETTLEMENT
If you do not want benefits from the Settlement, and you want to keep the right to sue or continue to
sue Defendants on your own about the legal issues in this case, then you must take steps to get out of
the Settlement. This is called excluding yourself—or it is sometimes referred to as “opting out” of the
Settlement Class.

  10. How do I get out of the Settlement?

To exclude yourself from the Settlement, you must send a timely letter by mail to:
                                        Settlement Administrator
                                c/o Musical.ly and/or TikTok Class Action
                                      1650 Arch Street, Suite 2210
                                    Philadelphia, Pennsylvania 19103
Your request to be excluded from the Settlement must be personally signed by you under penalty of
perjury and contain a statement that indicates your desire to be excluded from the Settlement Class.
Your exclusion request must be postmarked no later than Tuesday, March 17, 2020. You cannot ask
to be excluded on the phone, by email, or at the Settlement Website.
You may opt out of the Settlement Class only for yourself.

  11. If I do not exclude myself, can I sue Defendants for the same thing later?

No. Unless you exclude yourself, you give up the right to sue Defendants for the claims that the
Settlement resolves. You must exclude yourself from this Settlement Class in order to pursue your own
lawsuit.

  12. What am I giving up to stay in the Settlement Class?

Unless you opt out of the Settlement, you cannot sue or be part of any other lawsuit against Defendants
about the issues in this case, including any existing litigation, arbitration, or proceeding. Unless you
exclude yourself, all of the decisions and judgments by the Court will bind you.
The Settlement Agreement is available at www.MusicallyClassActionSettlement.com. The Settlement
Agreement provides more detail regarding the Releases and describes the Released Claims with specific
descriptions in necessary, accurate legal terminology, so read it carefully. You can talk to the law firms
representing the Settlement Class listed in Question 14 for free, or you can, at your own expense, talk to
your own lawyer if you have any questions about the Released Claims or what they mean.

              Questions? Call (833) 934-1184 or visit www.MusicallyClassActionSettlement.com
                                                        6
  13. If I exclude myself, can I still get a payment?

No. You will not get a payment from the Settlement Fund if you exclude yourself from the Settlement.


                          THE LAWYERS REPRESENTING YOU
  14. Do I have a lawyer in the case?

The Court has appointed the following lawyers as “Class Counsel” to represent all members of the
Settlement Class.
                                         Gary E. Mason, Esq.
                                    Whitfield Bryson & Mason LLP
                                   5101 Wisconsin Ave., NW, Ste. 305
                                          Washington, DC 20016

                                         Gary M. Klinger Esq.
                                        Kozonis & Klinger, Ltd.
                                    227 W. Monroe Street, Suite 2100
                                        Chicago, Illinois 60606

You will not be charged for these lawyers. If you want to be represented by another lawyer, you may
hire one to appear in Court for you at your own expense.

  15. How will the lawyers be paid?

Class Counsel intends to request up to 33% of the Settlement Fund for attorneys’ fees and
reimbursement of reasonable, actual out-of-pocket expenses incurred in the litigation. The Court will
decide the amount of fees and expenses to award.
Class Counsel will also request that a Service Award of $2,500.00 each ($5,000 total) be paid to the
Class Representatives for their services as representatives on behalf of the Settlement Class.


                             OBJECTING TO THE SETTLEMENT
  16. How do I tell the Court if I do not like the Settlement?

If you are a Settlement Class Member (and do not exclude yourself from the Settlement Class), you can
object to any part of the Settlement. To object, you must by no later than Tuesday, March 17, 2020,
send to the Settlement Administrator, Class Counsel, and Defendants’ counsel, and file with the Court, a
written statement of the objection(s). The written statement of the objection(s) must include (i) a detailed
statement of the Class Member’s objection(s), as well as the specific reasons, if any, for each objection,
including any evidence and legal authority the Class Member wishes to bring to the Court’s attention and
any evidence the Class Member wishes to introduce in support of his/her objection(s); (ii) the Class
Member’s full name, address and telephone number; and (iii) information demonstrating that the Class
Member is entitled to be included as a member of the Class.

              Questions? Call (833) 934-1184 or visit www.MusicallyClassActionSettlement.com
                                                        7
  17. What is the difference between objecting and asking to be excluded?

Objecting is telling the Court that you do not like something about the Settlement. You can object to
the Settlement only if you do not exclude yourself. Excluding yourself is telling the Court that you do
not want to be part of the Settlement. If you exclude yourself, you have no basis to object to the
Settlement because it no longer affects you.


                             THE FINAL APPROVAL HEARING
The Court will hold a hearing to decide whether to approve the Settlement and any requests for fees
and expenses (“Final Approval Hearing”).

  18. When and where will the Court decide whether to approve the Settlement?

The Court has scheduled a Final Approval Hearing on Wednesday, May 6, 2020 at 9:45 a.m. at the
United States District Court for the Northern District of Illinois, Eastern Division, Everett McKinley
Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, IL 60604. The hearing may
be moved to a different date or time without additional notice, so it is a good idea to check
www.MusicallyClassActionSettlement.com for updates. At this hearing, the Court will consider
whether the Settlement is fair, reasonable, and adequate. The Court will also consider the requests by
Class Counsel for attorneys’ fees and expenses and for a Service Award to the Class Representatives.
If there are objections, the Court will consider them at that time. After the hearing, the Court will decide
whether to approve the Settlement. It is unknown how long these decisions will take.

  19. Do I have to attend the hearing?

No. Class Counsel will answer any questions the Court may have. But you are welcome to attend the
hearing at your own expense. If you send an objection, you do not have to come to Court to talk about
it. As long as you submitted your written objection on time and it complies with all the other
requirements set forth above, the Court will consider it. You may also pay your own lawyer to attend
the hearing, but it is not necessary.

  20. May I speak at the hearing?

You may ask the Court for permission to speak at the Final Approval Hearing. You cannot speak at the
hearing if you exclude yourself from the Settlement.


                                      IF YOU DO NOTHING
  21. What happens if I do nothing at all?

If you are a Settlement Class member and do nothing, meaning you do not file a timely Claim, you will
not get benefits from the Settlement. Further, unless you exclude yourself, you will be bound by the
judgment entered by the Court.




                                GETTING MORE INFORMATION
              Questions? Call (833) 934-1184 or visit www.MusicallyClassActionSettlement.com
                                                        8
  22. How do I get more information?

This Notice summarizes the proposed Settlement. You are urged to review more details in the
Settlement Agreement. For a complete, definitive statement of the Settlement terms, refer to the
Settlement Agreement at www.MusicallyClassActionSettlement.com. You also may write with
questions to the Settlement Administrator at Info@MusicallyClassActionSettlement.com or call the
toll-free number, (833) 934-1184




            Questions? Call (833) 934-1184 or visit www.MusicallyClassActionSettlement.com
                                                      9
Exhibit D
                        MUSICAL.LY AND/OR TIKTOK CLASS ACTION LITIGATION
                                                   Claim Form Instructions

A Settlement has been reached in this case and affects all persons residing in the United States who registered for or used the
Musical.ly and/or TikTok software application prior to the Effective Date (May 6, 2020) when under the age of 13 and their
parents and/or legal guardians (the “Settlement Class”).

If you are a Class Member of the Settlement Class and wish to receive a monetary payment from the Settlement Fund, you
must submit a completed Claim Form online at www.MusicallyClassActionSettlement.com by April 16, 2020 to receive
payment electronically.

If you have any questions about whether you are a Class Member and/or completing the Claim Form, you can visit:
www.MusicallyClassActionSettlement.com or contact the Settlement Administrator at
Info@MusicallyClassActionSettlement.com or 833-934-1184.

    **Capitalized terms herein have the same meanings as those defined in the Settlement Agreement, a copy of which
                           may be found online at www.MusicallyClassActionSettlement.com**
                                                                Claim Form
NOTE: For any class member who is a minor, the Claim form needs to be completed by the Parent and/or Guardian of the
Class Member



Class Member’s First Name                                               Class Member’s Last Name



Parent/Guardian’s First Name           (for minors)                     Parent/Guardian’s Last Name (for minors)



Street Address



City                                                 State           Zip



E-mail Address for Electronic Payment1

By signing below and submitting this Claim Form, I hereby attest under penalty of perjury that: (1) I am the Class Member
identified above or the parent/guardian of the Class Member identified above and the information provided in this Claim
Form is true and accurate; (2) I (or my minor child) meet the eligibility requirements to be a Class Member because I (or my
minor child) used or registered for the Musical.ly app or TikTok app when under the age of 13, and (3) I have not submitted
more than one claim for this Settlement.

Signature:______________________________________________                            Date:_________________
Printed Name: __________________________________________


1
 This E-mail address should be associated with your PayPal account in order to receive the electronic payment. If you do not have a PayPal
account, visit https://www.paypal.com/ca/for-you/account/create-account to create a free account.
Exhibit E
